Mellen C. J.
So far as the motion before us has reference to the bills mentioned in the indictment as purporting to have been issued by the Kennebec Bank, we have considered and disposed of it in the case of James M. Rogers; and to that we befer for the reasons of our opinion.
But in this indictment the defendant is charged with having had in his possession sundry forged and counterfeit bills, purporting to have been issued by the Bank of the United States, knowing them to be false and forged, and for the purpose of rendering them current aá genuine ; and as to these the objection is, that the Judge before whom the cause was tried admitted the printed copy of the act of Congress, establishing that bank, to be read to the jury as proof of its incorporation. — The argument in support of this objection is that the act is a private one. The only question, then, is, whether the act be ¿ public or private act ? It is well knoivn that the Bank was established for public purposes, as an important aid in conducting the fiscal concerns of the nation. The United States own a large portion of the funds of the Bank, — its bills áre receivable in payment of the revenue; and in the case of McCulloch v. Maryland, 4 Wheat. 316. the Supreme Court of the United States, speaking of the act incorporating the National Bank, pronounced it one of the supreme laws of the land.
But although a statute be of a private nature, as, if it concern a particular trade, yet if a forfeiture be thereby given to the King, it is a public statute. Rex v. Bagg, Skin. 429. On examining the act under consideration, We find that the twelfth and thirteenth sections provide penalties of different amounts for violations of certain parts Of the act; and a moiety x>v a less-proportion .of the penalties is given to the United States.
*305The eighteenth and nineteenth sections provide punishments to be inflicted on those who may be convicted of counterfeiting the bills of the bank, passing them, possessing them, &c. It is believed that in common cases, acts of incorporation, of a private nature, do not contain provisions for the forfeiture of penalties and infliction of punishments. Such provisions are to be found in the general and public statutes, and not elsewhere.
For these reasons we cannot feel ourselves at liberty to pronounce this act of Congress to be a merely private act, proveable -to a jury only by a copy attested by the Secretary of State. The motion, therefore, to set aside the verdict and grant a new trial, must be overruled and sentence be passed upon the prisoner.